Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  June 22, 2016                                                                         Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  153082(28)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  DEANNA D. MABRY,                                                                            Joan L. Larsen,
                                                                                                        Justices
           Plaintiff-Appellant,
                                                             SC: 153082
  v                                                          COA: 329786
                                                             Washtenaw CC: 2015-001873-DC
  JOHANNA SUZANNE-GRAINE MABRY,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the joint motion of the Children’s Trauma
  Assessment Center, the Michigan Chapter of the National Association of Social Workers,
  and the Michigan League for Public Policy to participate as amicus curiae and file a brief
  in support of the application for leave to appeal is GRANTED. The amicus brief
  submitted on June 17, 2016, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 22, 2016